—Proceeding pursuant to CPLR article 78 *829(transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating prison disciplinary rules prohibiting inmates from engaging in violent conduct, creating a disturbance, assaulting other inmates and disobeying a direct order. Contrary to petitioner’s contention, the detailed misbehavior report and testimony of the correction officer who observed petitioner’s participation in the melee in the prison yard provides substantial evidence to support the determination of guilt (see, Matter of Acevedo v Superintendent of Elmira Correctional Facility, 265 AD2d 763). Petitioner’s testimony that he was playing baseball and was not involved in the melee created a credibility issue for the Hearing Officer to resolve (see, id.). Petitioner’s remaining contentions, including that he was improperly denied access to a videotape of the prison yard brawl, have been reviewed and found to be without merit.
Mercure, J. P., Peters, Spain and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.